Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 9, 2022

                                       No. 04-22-00556-CR

                                     Reginald Earl ALLMON,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CR9047
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER
        Pursuant to a plea-bargain agreement, Reginald Earl Allmon pled nolo contendere to
aggravated sexual assault of a child and was sentenced to twenty years of imprisonment and a
$2000 fine in accordance with the terms of his plea-bargain agreement. The trial court signed a
certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Allmon filed a notice of
appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has
been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by Allmon. See id. The clerk’s record does not include a written motion filed and ruled
upon before trial; nor does it indicate that the trial court gave its permission to appeal. See id.
Thus, the trial court’s certification appears to accurately reflect that this is a plea-bargain case
and that Allmon does not have a right to appeal. We must dismiss an appeal “if a certification
that shows the defendant has the right of appeal has not been made part of the record.” Id.
25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d)
unless an amended trial court certification showing that Allmon has the right to appeal is made
part of the appellate record by October 10, 2022. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court